 Case 3:20-cv-00093-RJD Document 24 Filed 06/10/20 Page 1 of 4 Page ID #49




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

LASTARR HOWARD,                                  )
                                                 )
       Plaintiff,                                )
                                                 )
       v.                                        )             Case No. 20-cv-93-RJD
                                                 )
T-H PROFESSIONAL AND MEDICAL                     )
COLLECTIONS, LTD.                                )
                                                 )
       Defendant.                                )


                                              ORDER

DALY, Magistrate Judge:

       This matter is before the Court on the Motion to Change Venue (Doc. 17) filed by

Defendant T-H Professional and Medical Collections, LTD. (“T-H”). Plaintiff filed a timely

response (Doc. 18). For the reasons set forth below, the motion is DENIED.

                                            Background

       Plaintiff LaStarr Howard filed this lawsuit on January 22, 2020, pursuant to 15 U.S.C.

§1692, et seq., the Fair Debt Collection Practices Act (“FDCPA”). Plaintiff alleges that T-H

violated the FDCPA in its attempts to collect disputed debts from Plaintiff for medical services.

According to T-H’s Motion to Change Venue, T-H’s office is in Peoria, Illinois. Plaintiff’s

Response includes an affidavit in which Plaintiff declares that she lives in St. Clair County, Illinois

and that T-H directed its collections to Plaintiff at her residence in St. Clair County. St. Clair

County is in the Southern District of Illinois, where this case is currently pending. Peoria is within

the Central District of Illinois and is where T-H moves this court to transfer venue.



                                             Page 1 of 4
 Case 3:20-cv-00093-RJD Document 24 Filed 06/10/20 Page 2 of 4 Page ID #50




                                          Legal Standard

       A district court “may transfer any civil action to any other district or division where it may

have been brought.” 28 U.SC. § 1404(a). Section 1404(a) “allow[s] a district court to transfer an

action filed in a proper, though not necessarily convenient, venue to a more convenient district.”

Research Automation, Inc. v. Schrader-Bridgeport Intern. Inc., 626 F.3d 973, 978 (7th Cir. 2010).

When analyzing the convenience issue, the court considers “the availability of and access to

witnesses, and each party’s access to and distance from resources in each forum,” as well as “the

location of material events and the relative ease of access to sources of proof.” Id. (citations

omitted). The moving party bears the burden of demonstrating “by reference to particular

circumstances, that the transferee forum is clearly more convenient.” Coffey v. Van Dorn Iron

Works, 796 F.2d 217, 219-20 (7th Cir. 1986).

        The court also considers whether a transfer would further “the interests of justice.”

Research Automation, Inc., 626 F.3d at 978. In this analysis, the court compares “docket

congestion and likely speed to trial in the transferor and potential transferee forums, each court’s

relative familiarity with the relevant law; the respective desirability of resolving controversies in

each locale; and the relationship of each community to the controversy.” Id. The “interests of

justice” analysis focuses on efficient court administration. Id.

                                              Analysis

       In support of its Motion, T-H states that all of its witnesses live in or close to Peoria,

including an employee who spoke with Plaintiff on the telephone and the president of T-H. T-H

does not provide further details on how these witnesses will be inconvenienced if this case is

litigated in the Southern District of Illinois. Presumably, if this case proceeds to trial, it would be

more convenient for those witnesses to travel to court in Peoria rather than to Benton, Illinois.
                                          Page 2 of 4
    Case 3:20-cv-00093-RJD Document 24 Filed 06/10/20 Page 3 of 4 Page ID #51




Likewise, it would be more convenient for Plaintiff to travel to Benton rather than Peoria.1

         In such a situation, “[w]here the balance of convenience is a close call, merely shifting

inconvenience from one party to another is not a sufficient basis for transfer.” Id. The Seventh

Circuit has previously noted that “when plaintiff and defendant are in different states there is no

choice of forum that will avoid imposing inconvenience; and when the inconvenience of the

alternative venues is comparable there is no basis for a change of venue; the tie is awarded to the

plaintiff.” In re Natl. Presto Industries, Inc., 347 F.3d 662, 665 (7th Cir. 2003). Similarly, in most

cases where the plaintiff and defendant live in different federal judicial districts, one party will

inevitably spend less time traveling to the courthouse than the other. Here, it appears that any

inconvenience to T-H in traveling to Benton is comparable to the inconvenience Plaintiff would

face if this case were transferred to Peoria.

         Nor do factors considered for the “interests of justice” favor the transfer of this case to the

Central District of Illinois. T-H does not argue (and the Court has no reason to conclude) that this

Court is less familiar with the FDCPA than the Central District. Certainly, the Southern District

has a relationship to this controversy as Plaintiff’s affidavit establishes that the medical care that

gave rise to Plaintiff’s alleged debts occurred within the Southern District of Illinois, and T-H

attempted to collect from Plaintiff in the Southern District of Illinois. Finally, the factors of docket

congestion and likely speed to trial do not support T-H’s Motion. Statistics from both courts in




1
  The parties have both consented to Magistrate Judge Reona Daly, so this case will be heard in the Southern District
of Illinois courthouse in Benton, Illinois. Plaintiff makes several references in her Response to the convenience of
traveling to the Southern District of Illinois courthouse in East St. Louis courthouse from her home in Belleville but
does not mention the convenience of traveling to Benton. According to mapquest.com, it is 85 miles from Belleville
to Benton. Plaintiff avers in her affidavit that it is 165 miles from her home in Belleville to the Central District of
Illinois courthouse in Peoria, Illinois.

                                                    Page 3 of 4
    Case 3:20-cv-00093-RJD Document 24 Filed 06/10/20 Page 4 of 4 Page ID #52




the last three years show no significant difference in the speed at which civil cases were tried:2

                       Median time (in months) from filing to trial in civil cases

                            January 1, 2017          January 1, 2018-         January 1, 2019-
                            December 31, 2017        December 31, 2018        December 31, 2019
    Central District of     34.3                     45.0                     37.2
    Illinois
    Southern District of    37.6                     41.3                     38.6
    Illinois


          T-H did not meet its burden in showing that the Central District of Illinois would be a more

convenient location for this case to be heard. The Court is also not persuaded that transferring this

case to the Central District of Illinois would promote the interests of justice and efficient court

administration.

                                                  Conclusion

          For the reasons set forth above, Defendant T-H Professional and Medical Collections,

LTD.’s Motion to Change Venue (Doc. 17) is DENIED.

IT IS SO ORDERED.

DATED: June 10, 2020


                                                        s/ Reona J. Daly
                                                        Hon. Reona J. Daly
                                                        United States Magistrate Judge




2
 See ADMINISTRATIVE OFFICE OF THE UNITED STATES COURTS, Federal Court Management Statistics,
available at uscourts.gov/statistics/table/na/federal-court-management-statistics/2019/12/31-1.
                                              Page 4 of 4
